Citation Nr: 1233229	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from November 2002 and October 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2008 and September 2010, the Board remanded the appeal for additional development.

In its July 2012 Brief, the Veteran's representative raised a claim of service connection for poly-substance abuse secondary to the claimant's service connected PTSD.  However, this issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, on the same day that the RO issued its post-Remand supplemental statement of the case (SSOC) in March 2012, it also obtained and associated with the claims file VA treatment records dated from May 2010 to November 2011 from the Birmingham VA Medical Center which documented the Veteran's complaints and treatment for, among other things, his hypertension and PTSD.  However, the March 2012 SSOC did not list these treatment records as having been considered when readjudicating the Veteran's appeal and a subsequent SSOC was not thereafter issued by the RO.  Therefore, the Board finds that a remand for the RO to issue another SSOC is required because these treatment records are additional pertinent evidence as to all the issues on appeal.  See 38 C.F.R. § 19.31 (2011) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Also, as to all the issues on appeal, a review of the record on appeal reveals that the Veteran receives ongoing treatment at the Birmingham VA Medical Center for his many disabilities.  Therefore, while the appeal is in remand status his post-November 2011 treatment records from this facility should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claim of service connection for hypertension, in May 2012, the RO associated with the claims file for the first time a May 2008 statement in support of claim and authorization from the Veteran in which he reported that a Dr. Anjanetta Foster had medical records of his which would help support his claim for service connection for hypertension.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Also, as to the claim of service connection for hypertension, the Veteran's representative in its July 2012 Brief argued for the first time that the appellant's service-connected PTSD may have also caused or aggravated his hypertension.  (Parenthetically, the Board notes that in the past the Veteran and his representative had only argued that the claimant's hypertension was directly caused by his military service and/or caused or aggravated by his service connected diabetes mellitus.) In support of this new theory of entitlement, the Veteran's representative cited to a number of medical treatises and VA operational guidelines.  Given the above, the Board finds that a remand is also required to obtain a medical opinion as to the relationship, if any, between the Veteran's service-connected PTSD and his hypertension.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Also see 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when a service-connected disability has caused or aggravated a nonservice-connected disorder).  Given the above development, the Board also finds that new opinions, that take into account the new evidence being added to the record, as to the relationship, if any, between the Veteran's current hypertension and his military service and/or his service connected diabetes mellitus is also required.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

As to the claim for an increased rating for PTSD and for a TDIU, given the above development the Board finds that a remand is required to provide the Veteran with new VA examinations to ascertain the current severity of his PTSD and whether his service-connected disabilities prevent employment.  See 38 U.S.C.A. § 5103A(d); Green, supra.  

In this regard, in its July 2012 Brief, the Veteran's representative argued that VA examiners when opining as to the severity of the appellant's PTSD should take into account the adverse psychiatric symptomatology caused by the poly-substance abuse which was caused by his PTSD.  Moreover, the United States Court of Appeals for Veterans Claims (Court) held in Mittleider v. West, 11 Vet. App. 181, 182 (1998) that "when it is not possible to separate the effects of the [service-connected condition and the nonservice-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Therefore, when providing the needed medical opinions as to the current severity of his PTSD and whether he is employable, the examiner should make an effort to distinguish between the adverse psychiatric symptomatology caused by his service connected disabilities and his nonservice-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Also, as to the claim for a TDIU, the Board notes that this claim is inextricably intertwined with the Veteran's new claims of service connection for substance abuse, sleep apnea, restless leg syndrome, and diabetic neuropathy of the upper and lower extremities, his claim for an increased rating for diabetes mellitus, and his older claims for service connection for hypertension and an increased rating for PTSD.  Therefore, final adjudication of the TDIU claim should not be undertaken by the RO until it finishes adjudication of these other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-November 2011 treatment records from the Birmingham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After obtaining an updated authorization from the Veteran, the RO/AMC should obtain and associate with the record all of the Veteran's records from Dr. Anjanetta Foster.  All actions to obtain the requested records should be documented fully in the claims file. 

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to the origins of his hypertension.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused by his active duty, has continued since his active duty, or is otherwise related to service?

b.  Is it at least as likely as not (50 percent probability or more) that hypertension manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service connected PTSD and/or diabetes mellitus?

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his service connected PTSD or diabetes mellitus?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his hypertension while on active duty and since that time even when his records are negative for symptoms of or a diagnosis and in its July 2012 Brief the Veteran's representative cited to medical treatise evidence in support of there being a medically proven relationship between PTSD and hypertension.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current hypertension (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a PTSD examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD without taking into account any nonservice-connected disorders.  If it is not possible to make this distinction, the examiner should state so.  A global assessment of functioning (GAF) score that does not take into account any nonservice-connected disorders should also be provided.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that his service-connected disabilities prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  The RO/AMC should thereafter readjudicate the claims.  As to the Veteran's claim for an increased rating for PTSD, such readjudication should consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As to the Veteran's claim for a TDIU, such readjudication should not take place until after the RO/AMC completes adjudication of the Veteran's inextricably intertwined claims of service connection for hypertension, substance abuse, sleep apnea, restless leg syndrome, and diabetic neuropathy of the upper and lower extremities, and his claims for increased ratings for PTSD and diabetes mellitus.  

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and the SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received since the March 2012 SSOC, including the May 2010 to November 2011 treatment records obtained from the Birmingham VA Medical Center and any newer records obtained pursuant to this remand, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

